Board of Tax Appeals, Nos. 95-D-1124, 95-D-1125, 95-D-1126, 95-D-1127, 95-D-1128, 95-D-1129 and 95-D-1130. This cause is pending before the court as an appeal from the Board of Tax Appeals. *1438Upon consideration of appellant’s motion to consolidate this cause with Supreme Court case No. 98-758, Cleveland Hts./Univ. Hts. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision et al.,
IT IS ORDERED by the court that the motion to consolidate be, and hereby is, granted.
IT IS FURTHER ORDERED that the parties shall combine the briefing of case Nos. 98-758 and 98-984 and file one brief for each brief permitted under S.Ct.Prac.R. VI; and the parties shall file an original of the brief in each case and eighteen copies of the brief.
IT IS FURTHER ORDERED that appellant’s brief shall be due within forty days of the date the record is filed in case No. 98-984 and the parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.